  Case 8:19-cv-00302-AG-KES Document 18-1 Filed 04/01/19 Page 1 of 1 Page ID #:218




   1
            u~   ~dam.:
            ~    ~-~ J
   2             :
                 ,   ~z
            c~'~     ca
            ~ -.,.~W
~3          ~ . ~~z
a..l
                        ~_~
  4
                      .~..,
                       -~ En
JS          ~         __
                   ~ , ~;
                   .:~ J       ,_
  6         o
            N       `
                    -~


  7

  8                                  UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  9
          ~~;+~,5~,,                L~~~G                                    Case No.: ~'~ ~~t - cJ- bc~~Z'~C~IGcd
  10

  11                        Plaintiff,                                   ) (PROPOSED)ORDER

 ]2              vs.                                                      ) GRANTING                        ~~~r'''`~"~                      's
                                                    ~~~~~                                                (indicate Plaintiff or Defendant)

  13         ~       ~~,                                                  ~ MOTION ~ ~~Z?~-"~ Fc s ►~-~
         (~-C, ~.~ , al,                                                                                r
  14                                                                      ~ ~ ~ ~ ~ ~~ c.~~ {~~e.1,~,~
  15
                            Defendant(s).                                 ) ~ ~ ~~ s~~2~~
  16

  17

  18
       Having considered ~~~ ~ `~ FMS                                    's Motion and finding good cause therefore,
  19                                 (indicate Plaintiff or Defendant)

 20              IT IS HEREBY ORDERED that                                              ~ ~~~~ ~-~                              's Motion
                                                                                  (indicate Plaintiff or Defendant)
 21                                   ks~,~~1j `~m~ ~ ~I c. ~
         ('Y1L `T`l~;~v                                                                          (~~po(~ c'`l~               ,~'J~(?ri1 ~ ~
                                                               (describe your motion)
 22

 23

 24
       is GRANTED.
 25
       DATED:
 26

 27

 28
                                                                         District Court Judge


                                                                            1
       Pro Se Clinic Form                                                 Order
